Order entered February 12, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-20-00107-CV

                                   LAURA FORD, Appellant

                                                V.

SILVERADO AUTO SALES, RON QUINLAN, SR. AND RON QUINLAN, JR., Appellees

                       On Appeal from the County Court at Law No. 2
                                  Grayson County, Texas
                           Trial Court Cause No. 2019-2-075CV

                                            ORDER
        This appeal follows the trial court’s January 17, 2020 order granting appellees’ motion

for summary judgment. The clerk’s record was filed February 5, 2020, and an amended clerk’s

record correcting an error in the original record was filed February 7, 2020. No reporter’s record

has been filed, and the clerk’s record reflects the summary judgment motion was heard by

submission. Accordingly, we deem the appellate record complete. To avoid any confusion

concerning the clerk’s record, we STRIKE the February 5th record. The appeal shall proceed on

the February 7th clerk’s record.

        We note appellant’s brief was filed before the record was filed and therefore, contains no

citations to the record. See TEX. R. APP. P. 38.1(d), (g), (i). Accordingly, we ORDER appellant

to file a corrected brief that complies with the briefing rules no later than February 24, 2020. See

id. 38.1.

                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE